Lumpkin, J.
1. While in some particulars certain excerpts from the charge of the court which were assigned as error in some of the grounds of the motion for a new trial are subject to criticism, yet when the charges to which exceptions were taken are read in connection with the evidence and the entire charge, none of them contain errors requiring a reversal; nor are they of a character which renders their separate discussion necessary or beneficial. Mere space-consuming elaboration is not always necessary or desirable.
2. The evidence was sufficient to support the verdict, and there was no error in refusing to grant the motion for a new trial.

Judgment affirmed.


All the Justices concur.